             Case 1:21-cv-00519-RP Document 20 Filed 07/14/21 Page 1 of 1




RYAN G. KERCHER                                                                     PHONE: (512) 463-2120
Assistant Attorney General                                                            FAX: (512) 320-0667
General Litigation Division                                             EMAIL: Ryan.Kercher@oag.texas.gov

                                             July 14, 2021

Via CM/ECF:

Julie Golden, Courtroom Deputy to
U.S. District Judge Robert Pitman
United States District Court
501 W. 5th Street, Suite 5300
Austin TX 78701

         Re:       Felix Valadez, et al. v. Ken Paxton, et al.,
                   Civil Action No. 1:21-CV-00519, In the United States District Court,
                   Western District of Texas, Austin Division
                   ATTORNEY VACATION NOTIFICATION

Dear Ms. Golden:

Please be advised that I will be out of the office on vacation from August 5, 2021 through August
10, 2021 with limited access to e-mail, phone, and internet. As such, I respectfully request that no
documents be filed nor matters set for hearing that require a timed response and/or an appearance
which would occur during or including the period I will not be available. Thank you.


                                                  Respectfully,

                                                  /s/ Ryan G. Kercher

                                                  Ryan G. Kercher
                                                  Assistant Attorney General
                                                  General Litigation Division




CC:      Counsel of Record via CM/ECF
